                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


    JAMES E. CORMICAN,

                 Plaintiff,                                    CIVIL ACTION NO.: 6:18-cv-61

         v.

    MARTY C. ALLEN,

                 Defendant.



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


    JAMES CORMICAN,

                 Plaintiff,                                    CIVIL ACTION NO.: 6:18-cv-78

         v.

    CREDIANE BURDEN; and CONSUAYLA
    TARVER,

                 Defendants.


                                              ORDER

        Plaintiff has filed 42 U.S.C. § 1983 Complaints in the two above-captioned cases. (Doc. 1;

Doc. 1.) 1 For the reasons which follow, the Court DIRECTS the Clerk of Court to: FILE all

pleadings in Case Number 6:18-cv-78 upon the record and docket of Case Number 6:18-cv-61;




1
  In citing to the dockets in both cases, the Court references the filings in Case Number 6:18-cv-61 first
and then to those in Case Number 6:18-cv-78.
CONSOLIDATE Case Number 6:18-cv-78 into Case Number 6:18-cv-61; ADD “Crediane

Burden” and “Consuayla Tarver” as named Defendants upon the record and docket of Case

Number 6:18-cv-61; and CLOSE Case Number 6:18-cv-78 and enter the appropriate judgment of

dismissal.

                                         BACKGROUND

       Plaintiff filed three separate complaints in this District within a few weeks, each arising

from the same set of facts. On June 6, 2018, Plaintiff filed a complaint in Case Number 6:18-cv-

61. (Doc. 1.) In the 6:18-cv-61 Complaint, Plaintiff alleges he began writing to Defendant Allen

in December 2017 about terroristic threats, extortion, and drug sales occurring in Georgia State

Prison. (Id. at p. 5.) Plaintiff contends other inmates have attacked him twice and threatened his

family. Plaintiff states nothing other than a brief investigation was done in response to his

complaints. (Id.) The Court granted Plaintiff’s Motion for Leave to Proceed in Forma Pauperis.

(Docs. 2, 4.)

       On July 9, 2018, filed a second complaint in a separate case, Case Number 6:18-cv-75.

(Doc. 1.) In the 6:18-cv-75 Complaint, Plaintiff alleges he wrote several letters to the investigation

team at Georgia State Prison regarding attacks on his person, threats to his and his family’s lives,

and drug sales occurring in the cell block. (Id. at p. 5.) Plaintiff asserts, other than a minor

investigation, nothing was done about his complaints. (Id.)

       On July 16, 2018, Plaintiff filed a third complaint in a separate case, Case Number 6:18-

cv-78. (Doc. 1.) In the 6:18-cv-78 Complaint, Plaintiff alleges he wrote or spoke to Counselor

Burden three times about drugs being brought into the dorm and various attacks of which he was

a victim. (Id. at p. 5.) Plaintiff asserts that, after his family reached out to Georgia State Prison,




                                                  2
they were told Plaintiff was lying and had not been attacked. (Id.) Plaintiff also asserts that

Sergeant Tarver denied him his seizure medication in retaliation for his filing lawsuits.

       The Court previously consolidated Case Number 6:18-cv-75 into Case Number 6:18-cv-

61 because of their extreme similarities in these cases. (Doc. 15.)

                                           DISCUSSION

       The Court notes a district court has authority to consolidate multiple actions if they

“involve a common question of law or fact.” Fed. R. Civ. P. 42(a). Plaintiff’s filings contain

largely identical legal claims arising from the same set of related facts. At the core of his claims,

Plaintiff contends he reported illegal activity to officials at Georgia State Prison, he was attacked,

other inmates threatened him and his family, officials conducted a brief investigation, and one

officer retaliated against him in response to his complaints. Plaintiff seeks monetary damages and

his release from state custody so he can testify on the State’s behalf. (Doc. 1, p. 6; Doc. 1, p. 6.)

       The Court previously consolidated Plaintiff’s first two cases based on these similarities.

(Doc. 15). It is appropriate to consolidate Plaintiff’s third case, Case Number 6:18-cv-78, as well

because it is similar to Plaintiff’s two previous cases. With this consolidation, all of Plaintiff’s

Complaints will be gathered into one case, Case Number 6:18-cv-61. Because Plaintiff’s claims

will all be addressed in this single case, any filings Plaintiff wishes to make concerning the alleged

inaction of Defendants at Georgia State Prison should be made in Case Number 6:18-cv-61.

                                          CONCLUSION

       For the reasons set forth above, the Court DIRECTS the Clerk of Court to: FILE all

pleadings in Case Number 6:18-cv-78 upon the record and docket of Case Number 6:18-cv-61;

CONSOLIDATE Case Number 6:18-cv-78 into Case Number 6:18-cv-61; ADD “Crediane

Burden” and “Consuayla Tarver” as named Defendants upon the record and docket of Case




                                                  3
Number 6:18-cv-61; and CLOSE Case Number 6:18-cv-78 and enter the appropriate judgment of

dismissal.

       SO ORDERED, this 2nd day of July, 2019.




                                  R. STAN BAKER
                                  UNITED STATES DISTRICT JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                           4
